DETAILED ACTION
Claims 14, 16, 18 - 32 of U.S. Application No. 16322836 filed on 02/01/2019 are presented for examination. Claims 1 – 13, 15, and 17 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Alphonso Collins on 11/19/2021.

The application has been amended as follows: 
Please amend claim 14 to read:


14. (Currently Amended) A drive apparatus for a processing machine for heavy industry, comprising: a motor excited by a permanent magnet, the motor including: a rotor mounted on a bearing element having a horizontal axis of rotation, a single coupling bearing mounted on the bearing element, and a stator mounted on the bearing element; wherein the motor comprises a segment motor, in which at least one of (i) the rotor and (ii) the stator is composed of a plurality of segments.




Allowable Subject Matter
Claims 14, 16, 18 – 32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 17 was objected to for being duplicate claim to claim 16. Claim 17 is now cancelled, therefore, the objection is moot.
Claim 1 is amended to clarify that the motor have a single coupling bearing (14 in fig. 1, or 26 in fig. 2) mounted on the bearing element (shaft 8, or 24 in fig. 1, and 2 respectively). The prior art Rittler, discloses bearings in para [0084-0085], therefore, Rittler does not disclose a single coupling bearing. Rittler also does not show or suggest how the motor 40 could be modified to run on a single bearing. None of the prior arts in record, alone or in combination disclose the combination of limitations of claim 1 as amended.
Claims 16, 18 – 32 are allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832